DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed May 25, 2022.   Claims 2 and 15-20 have been canceled without prejudice. Claims 1 and 3-14 are pending and an action on the merits is as follows.	
Objections to claims 1, 4, 11 and 13 have been withdrawn.
Rejections of claims 6, 10 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Penny Caudle on August 25, 2022.

The application has been amended as follows: 
Delete all limitations of Claim 1 and replace with the following:
A brake control apparatus, comprising:
a first switch and a second switch connected in series with each other for selectively supplying current from a power source to an electrically operated actuator of an elevator brake, a control pole of the first switch and a control pole of the second switch being associated with an elevator safety circuit;
wherein the brake control apparatus comprises:
a first monitoring circuit configured to indicate operation of the first switch; 
a second monitoring circuit configured to indicate operation of the second switch; and
a processor and a memory with a processor-implemented monitoring program stored therein, the processor having inputs coupled to the first monitoring circuit and to the second monitoring circuit as well as an output associated with the control pole of the second switch, 
the second monitoring circuit is further configured to indicate operation of the first switch while the second switch is open, 
the control pole of the first switch is coupled to an electrical reference ground via a transistor, and
an output of the processor is coupled to the transistor for controlling the first switch.
	
Claim 8 lines 1-5, delete the phrase—the brake control apparatus comprises a processor and a memory with a processor-implemented monitoring program stored therein, the processor having inputs coupled to the first monitoring circuit and to the second monitoring circuit as well as an output associated with the control pole of the second switch; and in that—
Claim 13 line 5, after the phrase “second relay” insert the phrase—the control coil of the first relay is coupled to the electrical reference ground via the transistor;--
Claim 13 line 5, after the phrase “coupled to” insert the word—an—
Claim 13 lines 7 and 8, before the word “transistor”, insert the word—second—
Cancel Claim 14

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not teach nor suggest a brake control apparatus, comprising: a first switch having a control pole and a second switch having a control pole, the first switch and second switch connected in series with each other for selectively supplying current from a power source to an electrically operated actuator of an elevator brake, wherein the brake control apparatus comprises: a first monitoring circuit configured to indicate operation of the first switch; a second monitoring circuit configured to indicate operation of the second switch; and a processor having an output associated with the control pole of the second switch, the second monitoring circuit is further configured to indicate operation of the first switch while the second switch is open, the control pole of the first switch is coupled to an electrical reference ground via a transistor, and an output of the processor is coupled to the transistor for controlling the first switch.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 3-13 depend from claim 1 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 26, 2022